 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   FAITH MIKO,                                      Case No.: 19-CV-0806 W (AGS)
10                                   Plaintiff,
                                                      ORDER GRANTING JOINT
11   v.                                               MOTION TO DISMISS WITH
                                                      PREJUDICE [DOC. 24]
12   MERCEDES-BENZ, USA, LLC, et al.,
13                                Defendants.
14
15        Parties have filed a joint motion to dismiss with prejudice. [Doc. 24.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE.
18
19        IT IS SO ORDERED.
20
21   Dated: March 30, 2020
22
23
24
25                                                      States District Judge

26
27
28

                                                  1
                                                                                19-CV-0806 W (AGS)
